Mr. Justice VickEes delivered the opinion of the court: The act to regulate the civil service of cities was passed in 1895. The whole scheme of civil service is a development of modern political thought, hence the law may be regarded in its formative period. Most of the questions arising under it are new and but little assistance can be found in the analogies of the law. In construing the law or rules made to carry out its provisions certain considerations which led to its adoption must be kept in view. The first and most important object to be accomplished by a system of civil service is to increase the efficiency of the service. This is a worthy purpose and one that appeals to the good sense and sober judgment of thoughtful men. To accomplish this great purpose the Civil Service law seeks to remove the service to which it applies from the domain of party politics and re-adjust it on a common-sense, business basis, placing before the officer or employee every possible inducement to render faithful and conscientious service. Among the means devised to secure the highest degree of efficiency are the assurance that the employee is not in danger of being swept from his place by an unfavorable turn of the political wind, and that faithful, honest and efficient service in one position will open up possibilities for future promotion to a better one. The success of the system, in the nature of things, rests primarily with the persons charged with its administration. So long as the administrative agents are making an honest effort to carry out the provisions of the law in its true spirit they should be left free to exercise a reasonable discretion in all matters depending on information of details and local conditions. With these general observations in view we will proceed to express our conclusions on the questions presented by this record. Strictly speaking, there is but one ultimate question to be decided, which is, is it the duty of the civil service commissioners to hold a promotional examination for assistant superintendent of streets in charge of street and alley cleaning, limiting such examination to ward superintendents, and if so, is the duty of that clear and undoubted legal character which is enforceable by mandamus? The solution of this question depends upon the decision of two’ subordinate propositions: First—Is the rank or grade of ward superintendents next below that of assistant superintendent of streets in charge of street and alley cleaning? To this question the trial court gave an affirmative answer and the Branch Appellate Court replied in the negative. By the stipulation of the parties this question is simplified. It is stipulated as follows: “Unless the respective ranks of assistant superintendent of streets in charge of street and alley cleaning, and ward superintendents, are to be determined by the single test of their respective salaries, the office of ward superintendent is of the next lower rank to that of assistant superintendent of streets in charge of street and alley cleaning.” Rule 2 of the appellees relates to “divisions and grades.” Section 4 of said rule provides as follows: “Sec. 4. The terms ‘grade’ and ‘rank,’ wherever used in the Civil Service act or rulés, shall be treated as synonymous and convertible terms. The grades shall be uniform in all classes and divisions and based upon compensation, as follows: “First grade, less than $800 per annum; second grade, $800 or more and less than $1200 per annum; third grade, $1000 or more and less than $1200 per annum; fourth grade, $1200 or more and less than $1400 per annum; fifth grade, $1400 or more and less than $1600 per annum; sixth grade, $1600 or more and less than $1800 per annum; seventh grade, $1800 or more and less than $2100 per annum; 'eighth grade, $2100 or 'more and less than $2500 per annum; ninth grade, $2500 or more and less than $3000 per annum; tenth grade, $3000 or more per annum.” Ward superintendents receive $1400 per year and the assistant superintendent of streets in charge of street and alley cleaning receives $3840 per year. The former are therefore, on a salary classification, in the fifth grade while the latter is in the tenth grade. It must be remembered, to avoid confusion, that the civil service of Chicago is divided into eleven divisions, as follows: Division A, medical service; division B, civil engineering; division C, clerical service; division D, police service; division E, electrical service; division G, library service; division H, bridge service ; division I, inspection service; division J, elevator service; division IC, mechanical engineering; division L, miscellaneous service. There are also five groups or bureaus, as follows: (1) Bureau of engineering; (2) bureau of water; (3) bureau of streets; (4) bureau of sewers; (5) all laborers not otherwise grouped. The salary classification applies not alone to the bureau of streets, but also to all the classified service of the city. In view of the complexity of the service it would probably be next to impossible to devise a reasonable and practicable classification without taking into account the salary carried by the various offices or places. The promotion scheme that enters into the civil service system is based on the idea of a salary classification. No one would be much stimulated by the prospect of a promotion that did not offer an increase of salary, and the idea of a promotion from a place bearing one salary to another carrying less compensation would be a reversal of the natural incentives to- efficiency and would defeat the purposes of the system. The classification on the salary basis in the city of Chicago seems to be based on a similar classification adopted in the State of New York, where civil service was introduced in 1883 and later (in 1894) was incorporated in the State constitution. (See Chittenden v. Wurster, 152 N. Y. 345; 46 N. E. Rep. 857.) While a salary basis seems to be an essential element in any system of classification, yet a little reflection will show that any hard and fast rule based exclusively on salary, leaving out of view every other consideration, would be impracticable, and defeat, in many cases, the purposes of the system. To illustrate: Suppose in the bureau of health there is a hospital for the insane under the charge of a superintendent, at a salary of $3000 per year, who must be a physician. Directly under the superintendent there are ten ward physicians in charge of the various wards of the hospital, at salaries of $1800 per year. In the same institution there are book-keepers, stewards, stenographers, purchasing agents, attendants, and various other employees, with salaries ranging from $600 to $2500 per year. If a vacancy should occur in the office of superintendent it would be illogical and unreasonable to say that the ten ward physicians should be put aside and a class made up for promotion out of the stenographers, book-keepers or purchasing agents, whose salaries happened to be next in grade below the superintendent. Common sense and the spirit of the Civil Service law would naturally suggest that the vacancy, in the case put, should be filled from a promotional examination open only to the ten ward physicians. This illustration will serve to show the necessity of some flexibility in the so-called salary classification. This element is imparted to the classification by section 1 of rule 7 adopted by appellees, which is as follows: “Promotions in the classified service shall be based on ascertained merit and seniority of service, and shall be from rank to rank or grade to grade (except as otherwise provided in this rule) in the same line or character of work to be determined by the commission, and shall be made upon voluntary competitive examination.” Under this rule, classification for promotion must be from rank to rank, except as otherwise provided, in the same line of service. The requirement that the promotion is to be in the same line of employment rests on the rational basis that careful and studious attention to the duties of one station or place has an educational tendency to prepare one for advancement to a higher position in the same line. In our opinion the proper construction of these rules is that promotion shall be made upward,—that is, toward the higher salaried place from the grade next below in the same-line of employment,—and that the same line of employment means those positions in the various departments the duties of which are so related to the duties of the higher place that a thorough knowledge of them is in a degree preparatory for the duties of the higher position. In going down the line of positions from assistant superintendent of streets in charge of street and alley cleaning, the next is assistant superintendent of streets, with a salary of $2600 per annum. It is not claimed that the place of superintendent of streets in charge of street and alley cleaning should be filled from this grade. There is nothing in common between the duties of these positions. The next is clerk of street and alley cleaning. This is an office position, and while it is under the bureau of streets, it is not at all in the same line of service with the assistant superintendent of streets in charge of street and alley cleaning. The next in order is ward superintendent. The duties of a ward superintendent are of the same general character as those of the assistant superintendent of streets in charge of street and alley cleaning.' The difference is, a ward superintendent has charge of the street and alley cleaning in a ward of the city, while the assistant superintendent of streets in charge of street and alley cleaning has general charge of all the wards. The ward superintendents are the captains in charge of their several companies of laborers, while the assistant superintendent of streets in charge of street and alley cleaning is the major in command of the whole force. By a comparison of the questions used in the examination of the two classes of officers there is a striking similarity. They relate to the same general subjects and are designed to test the practical knowledge of the applicant in relation to street building, repairing and cleaning. But, as above pointed out, it is admitted that the ward superintendents are the next grade below the assistant superintendent of streets in charge of street and alley cleaning, unless the salary test alone is to determine the grade. This, we have sought to show, is not the sole test, but that the salary only determines the grade among those in the same line of employment. There are thirty-six of the ward superintendents in Chicago,—one for each ward. They are subject to change from one ward to another, so that it is not improbable that some of the older men in this position may have substantially covered the whole city during their service, thus giving them a general knowledge of conditions in the different parts of the city, the different classes of paving, the extent and character of the use to which the streets are put in different localities and the effect of such use on different street material,—in short, affording these officers exceptionally good opportunities to qualify for the position next above them in their line of employment Our conclusion is, that the ward superintendents, under the law and under the facts of this case, are next in order or grade to assistant superintendent of streets in charge-of street and alley cleaning. Second—The second question is whether the appellees’ determination or announcement that it is not practicable to fill the position of assistant superintendent of streets in charge of street and alley cleaning is final and binding. We do not understand that the civil service commissioners are vested with any arbitrary discretion in this matter. Section 9 of the Civil Service act provides: “The commission shall by its mies provide for promotions in such classified sendee on the basis of ascertained merit and seniority in service and examination, and shall provide, in all cases where it is practicable, that vacancies shall be filled by promotion.” The Standard Dictionary of the English language defines “practicable” as “that which can be put into practice; possible of execution or performance.” This court has defined the word as “that which may be done, practiced or accomplished; that which is performable, feasible, possible.” (Streeter v. Streeter, 43 Ill. 155.) The phrase in section 9 above quoted, “in all cases where it is practicable,” adds but little to the meaning of the section and takes little or nothing from it. If this phrase was eliminated entirely from the statute it would mean substantially the same as it does with it in. The meaning in both cases is that the vacancies are / to be filled by promotion. If this is not possible the office is not to remain vacant and the wheels of government stop, but the place is to be filled in another way and the functions of the government go on. In the case before us the determination of appellees that it was not practicable to fill the place by promotion should not precede but come after a promotional examination, where it is their duty to hold such examination. There are, it is admitted, at least fifteen ward superintendents who are ready and willing to take the promotional examination for the position to be filled. If the examination is held and two or more ward superintendents qualify, then it will be practicable to appoint the one making the highest grade. Until such examination is held and these I persons given a chance to pass, the appellees cannot know whether it is practicable to fill the place from the ward superintendents. The only prayer of the petition is that appellees be required to hold such promotional examination. This, we think, it is their clear legal duty to do. Appellees have announced that it was not practicable to fill the position by promotion, and the result is that a person has been appointed to this position who never served in any subordinate position in this line of service. His appointment was made and re-made from time to time, until finally a general examination was held, and"it happened that the same man who. had been holding under temporary appointments passed the examination by a slightly better grade than his competitors, and hence he was then appointed as a result of examination. It is suggested that this officer is interested in this proceeding and should be made a party. We fail to see how he is interested in the holding of the examination. None of the applicants may make the required grade on examination, and should they all fail the present incumbent could not be disturbed. Our conclusion is that the facts present a case of a clear legal duty which is enforceable by mandamus, and that the Branch Appellate Court erred in reversing the judgment of the trial court. The judgment of the Branch Appellate Court is reversed and that of the circuit court is affirmed. Judgment reversed.